DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 10/01/2021.
Status of the Claims:
Claim(s) 1, 3-4, 8-9 has/have been amended.
Claim(s) 2 and 10 has/have been canceled.
Claim(s) 11-13 has/have been newly added.
Claim(s) 1, 2-9 and 11-13 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

	Allowable Subject Matter
Claims 1, 3-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
processing circuitry configured to control the imaging device and the illumination device, wherein 
perform image processing to amplify a luminance value of the image corresponding to the local region irradiated with the illumination light with the reduction light amount, according to a ratio of the reduction light amount to an overall light amount that is a light amount with respect to the overall of the imaging area.

Regarding claim(s) 3-8, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a control device, comprising: 
processing circuitry configured to 
perform image processing to amplify a luminance value of the image corresponding to the local region irradiated with the illumination light with the reduction light amount, according to a ratio of the reduction light amount to an overall light amount that is a light amount with respect to the overall of the imaging area.

Regarding claim(s) 11-12, claim(s) depend from independent claim 9 and is/are allowable for the same reasons stated above.

Regarding independent claim 13, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging system, comprising: 
an imaging device that images a predetermined imaging area; 
an illumination device that performs irradiation with illumination light so as to illuminate the imaging area and is capable of adjusting a light amount of the illumination light for each of local regions narrower than the imaging area; and 
processing circuitry configured to control the imaging device and the illumination device, wherein 
the illumination device controls irradiation with the illumination light so that irradiation time for each of the local regions overlaps between the local regions adjacent to each other in a direction orthogonal to the line of the pixels at a predetermined interval.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698